Citation Nr: 0101747	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for head 
and right knee injuries, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  He died on July [redacted], 1998.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision which denied the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
for head and right knee injuries, for accrued benefits 
purposes.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's injuries to the head and right knee on 
December 8, 1995, did not result from an essential activity 
or function within the scope of VA treatment.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
injuries of the head and right knee, for accrued benefits 
purposes, has not been established.  38 U.S.C.A. §§ 1151, 
5107, 5121 (West 1991); 38 C.F.R. §§ 3.358, 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1951 to 
December 1953.

Medical records, dated in the late 1980s, show that the 
veteran complained of dizziness. 

A December 1995 report, prepared by a VA safety and 
occupational specialist, reflects that the veteran, who was 
described as a volunteer, was walking through the parking lot 
when he slipped on some ice and fell.  It was reported that 
he struck his head and elbows on the pavement and was treated 
in the emergency room and clinic for dizziness, as a result 
of the fall.

A December 1995 VA medical certificate reflects that the 
veteran was riding a bicycle when he became dizzy and began 
to stagger.  The veteran related that he had fallen and hit 
his head the previous Friday and was to undergo a CT scan.  
Following an examination, the diagnostic impression was 
dizziness. 

VA outpatient records, dated in January 1996, show that the 
veteran complained of dizziness. 

In a March 1996 VA questionnaire, the veteran reported that 
he thought his fall in December 1995 had caused his dizziness 
problems.  He also related that he had previously fallen in 
1960.

During a March 1996 VA audiological assessment, the veteran 
related that he had dizziness since the 1980s, and that his 
fall in December 1995 had probably aggravated his condition.  
Prior to the fall, he related that his dizziness episodes 
were less frequent. 

A March 1996 VA neurological consultation examination report 
shows that the veteran was referred for treatment of post-
concussive syndrome.  It was noted that the veteran had 
slipped on some ice while crossing the parking lot at the VA 
Medical Center (VAMC).  It was reported he was on his way to 
receive VA treatment.  He struck the back of his head; he did 
not lose consciousness but was stunned.  Since that time, the 
veteran, said he had some "dull" headaches and periods of 
dizziness.  It was noted that a CT scan of the head had been 
performed and was negative.  His current complaints regarded 
a dull headache with some scalp soreness, periods of 
dizziness, vertigo, and "staggering."  He said his symptoms 
had persisted since the accident, without waxing or waning.  
He indicated he was worried about long term residuals of his 
head injury, such as seizures.  Following the examination, it 
was noted that the veteran had some post-concussive 
symptomatology which should, in the ensuing months, 
dissipate.  It was opined that it was possible that his fall 
had dislodged an otolith in the vestibular mechanism, which 
could account for some of his true vertiginous symptoms. 

In May 1996, the veteran filed a claim for compensation under 
38 U.S.C.A. § 1151 for head and right knee injuries sustained 
at the VAMC in Salem, Virginia. 

A May 1996 VA outpatient record shows that the veteran 
reported having intermittent headaches and dizziness since 
his fall in December 1995. 

In May 1996, the veteran underwent VA psychological testing.  
During the testing, he reported a history of having sustained 
a blow to the occipital region of the skull in early December 
1995 when he slipped and fell on some ice.  He reported being 
dizzy for several minutes but had no loss of consciousness.  
At the time of the accident, he experienced significant head 
pain and was given pain medication in the emergency room.  It 
was noted that he had experienced dizziness and headaches 
prior to the accident.  Following the accident, he said, his 
dizziness was more frequent and qualitatively different, and 
his headaches were more regular.  It was also noted that the 
veteran reported having had a similar blow to the head in the 
1960s when he fell down a flight of stairs.  He said he did 
not believe that he experienced a loss of consciousness but 
does remember being dizzy for a while.  He also related he 
does not remember having any sequale.  He said he had memory 
problems for some time prior to the most recent fall but that 
such was now worse.   Following an examination, it was 
concluded that the veteran had a degree of cognitive failure 
in which there was an apparent and prominent attentional 
deficit.  It was also noted that he had an evident dysphasia 
and constructional dyspraxia.  It was noted that his 
deficits, six months after the fall in December 1995, were 
probably too excessive to be the sole result of a concussion 
of the type described.  It was opined that the veteran had 
some form of a mild organic disorder which was quite possibly 
related to his circulatory problems. 

In a statement, received at the RO in June 1996, the veteran 
indicated that he had sustained a fall at the Veterans' 
Hospital on December 8, 1995.  He related that while he was 
enroute from one building to another, performing volunteer 
work, he sustained head and knee injuries after falling on 
ice in the parking lot.  He said he was treated in the VA 
hospital emergency room for dizziness and knee pain and was 
diagnosed as having a mild concussion.  Since the fall, he 
related, he had dizziness and knee problems, and continued to 
received treatment for such. 

In another statement, received sometime in 1996, the veteran 
detailed the circumstances of his fall in the parking lot of 
the VAMC in Salem, Virginia.  He related he was going from 
one building, where he bought lunch, to another building 
where he was going to eat his lunch when he slipped on some 
ice in the parking lot.  He also related that while he was 
not a member of the hospital's volunteer service he helped 
day patients get to the hospital for their treatment and 
helped them get home on the public bus.  He related he had 
been doing this service for four years.  He also related he 
received VA treatment, himself.  With specific regard to the 
fall, he said he fell backwards and hit his head.  He said he 
sustained a mild concussion.  He also said he hurt his knee 
in the fall and said his doctor told him he may have torn 
some ligaments.

In September 1996, the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for head and right knee 
injuries; thereafter, the veteran initiated an appeal to the 
Board. 

In a December 1996 note, the Chief of Voluntary Services, 
noted that the veteran was not and had never been a volunteer 
at the Medical Center. 

At a March 1997 RO hearing, the veteran testified that, in 
December 1995, he was in the parking lot of the VAMC, on his 
way to receive treatment, when he slipped and fell on some 
ice.  Since his fall, he indicated he experienced headaches, 
dizziness, and knee problems.  He also related he had 
headaches and dizziness prior to his 1995 fall.  He indicated 
he had fallen in 1960 and had sustained a lesion of the head.

Other VA outpatient treatment records, dated in 1996 and 
1997, show intermittent treatment for knee problems and 
dizziness.

In July 1998, the veteran died. 

In August 1998, the appellant filed a claim for accrued 
benefits.

II.  Legal Analysis

The appellant's accrued benefits claim, for compensation 
under 38 U.S.C.A. § 1151 for head and right knee injuries is 
derivative of the veteran's lifetime claim, pending when he 
died.

The law provides that accrued benefits (periodic monetary 
benefits from the years preceding the veteran's death which 
are due and unpaid at the time of death) shall be distributed 
in an order of precedence.  Upon the veteran's death, such 
benefits are paid to the first living person listed: 1) the 
veteran's spouse; 2) his children in equal shares; 3) his 
dependent parents; 4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  Among requirements for accrued benefits are that a 
claim must be filed within the year after the veteran's 
death, and payment is limited to benefits which accrued 
within two years before death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, awarded 
under any of the laws administered by the Secretary, or as a 
result of having submitted to an examination under any such 
law, not the result of the veteran's own willful misconduct, 
and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or dependency and indemnity compensation, shall be 
awarded in the same manner as if the additional disability or 
death were service-connected.  See 38 C.F.R. § 3.358(a), 38 
C.F.R. § 3.800(a).

The regulations provide that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
it is noted that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
38 U.S.C.A. § 1151 in May 1996.  He died in July 1998, and 
his surviving spouse, the appellant, filed a claim for 
accrued benefits in August 1998.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the present claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the old and amended 
version of 38 U.S.C.A. § 1151. 

In this case, all relevant facts have been properly developed 
and there is no further assistance required in order to 
comply with the duty-to-assist provisions of 38 U.S.C.A. 
§ 5107(a).  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It 
thus remains for the Board to determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

On January 29, 1997, VA General Counsel issued an opinion, 
which addressed the question of whether the provisions of 38 
U.S.C.A. § 1151 authorizing monetary benefits for disability 
incurred as the "result of hospitalization" would apply to 
disability incurred during hospitalization but which was 
unrelated to a program of medical treatment.  VAOPGCPREC 7-97 
(January 29, 1997).  In addressing this question, General 
Counsel indicated that in determining whether injuries 
suffered during hospitalization are the "result of 
hospitalization" for purposes of 38 U.S.C.A. § 1151, it is 
necessary for the factfinder to determine the cause or risks 
which precipitated the injuries, and then to determine 
whether those risks arose from the claimant or from the 
conditions or circumstances of hospitalization.  The General 
Counsel held that an injury caused by a fall may be 
considered a result of hospitalization where the conditions 
or incidents of hospitalization caused or contributed to the 
fall or the severity of the injury.  It was also held that a 
fall due solely to the patients' inadvertence, want of care, 
or preexisting disability generally does not result from 
hospitalization.  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
of Appeals for Veterans Claims affirmed a Board decision 
which determined that a claim for benefits pursuant to 38 
U.S.C.A. § 1151 was not well-grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  
In Sweitzer, the veteran had checked into a VAMC radiology 
department for X-rays, and upon doing so, was advised that 
there would be a 20-minute wait.  Thereafter, he decided to 
take a walk, left the clinic area, and proceeded to a 
building area where he began to read a bulletin board.  While 
doing so, an unidentified patient in a motorized wheelchair 
rounded the corner and struck the veteran, knocking him to 
the ground.  In Sweitzer, the Court held that 38 U.S.C.A. 
§ 1151 "does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by the VA."  See Sweitzer v. Brown, 
5 Vet. App. 503, 505 (1993).  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.

In the instant case, the veteran asserts that he slipped and 
fell on some ice in the VAMC's parking lot while: (1) serving 
in his capacity as a self-appointed volunteer to his fellow 
VA patients, (2) while on a lunch break, or (3) while enroute 
to receive VA treatment.  

No matter how the veteran sustained his fall in the VAMC's 
parking lot, and even if he sustained additional disability 
as a result of the fall, such additional disability (if any) 
was not caused by VA medical treatment.  As in Sweitzer, any 
head or knee injuries incurred in this case were not 
sustained as a result of VA hospitalization, treatment, 
examination, or during VA vocational rehabilitation.  The 
veteran's injuries (if any) were only coincidental with his 
visit to the VAMC for treatment or for other reasons; the 
injuries did not occur as a result of any treatment that he 
received.  Accordingly, any head and right knee injuries 
sustained as a result of a fall at the VAMC in December 1995 
are not the type of injuries within the ambit of 38 U.S.C.A. 
§ 1151.  See Sweitzer v. Brown, 5 Vet. App. 503 (1993).  

Based on the discussion above, the clear preponderance of the 
evidence is against the appellant's claim.  Accordingly, 
entitlement to compensation under 38 U.S.C.A. § 1151 for head 
and right knee injuries, for accrued benefit purposes, is not 
warranted.  Under these facts, the appellant's remedy, if 
any, rests under the Federal Tort Claims Act, 28 U.S.C.A. 
§§ 1346(b), 2672-2680, not under 38 U.S.C.A. § 1151. 


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for head and right knee injuries, for accrued benefits 
purposes, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

